Dismissed and Memorandum Opinion filed May 2, 2013.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00220-CR

                       GARY WAYNE FLIM, Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 185th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1361607


               MEMORANDUM                         OPINION
      Appellant entered a guilty plea to delivery of less than one gram of cocaine.
In accordance with the terms of a plea bargain agreement with the State, the trial
court sentenced appellant on February 27, 2013, to confinement for two years in
the Institutional Division of the Texas Department of Criminal Justice. Appellant
filed a pro se notice of appeal. We dismiss the appeal.
      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeal.


                                  PER CURIAM

Panel consists of Chief Justice Hedges and Justices Frost and Donovan.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2